Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office Action is in response the to the Applicant’s communication filed on 05/15/2020. Claims 1-21 have been examined and are pending herein.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/17/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-21 are rejected under 35 U.S.C. 102 (a) (1) / (a) (2) as being anticipated by Ninan et al. (U.S. Patent Publication 2018/0176535).

Regarding claims 1, 11, and 21:
Ninan discloses,
rendering, by an omnidirectional multi-2D-panel video stream player system, omnidirectional multi-2D-panel video stream data ([0027, 0130, 0146, 0154] 2D display application, one or more displays, wall displays, one or more image displays that render/display one or more images (e.g., a mono-view image, a left image, a right image, a set of images making up a multi-view image, etc. [0059] wall displays, etc. involved in omnidirectional video applications);
presenting, by the omnidirectional multi-2D-panel video stream player system, the omnidirectional multi-2D-panel video stream data on a display ([0033, 0155, 0156, 0159] omnidirectional content to be rendered in the viewer’s image displays; Figs. 3B, 3C, 4A); 
obtaining, by the omnidirectional multi-2D-panel video stream player system, field of view (FoV) data of a viewer ( [0169] Fig. 4A in box 404, the omnidirectional image processor receives at least a part of view direction data of the viewer collected in real time while viewing a first reconstructed omnidirectional image generated from the first image layers; [0149] Fig. 3, the video streaming server 300 comprises an image layer generator configured to receive, via a bidirectional data flow 314, a viewer's view direction data; [0152] establish/determine the viewer's view directions (e.g., for each of the two eyes, etc.) over time in relation to a spatial coordinate system in which omnidirectional video content is to be rendered in the viewer's image rendering device (or display device) ); 
sending, by the omnidirectional multi-2D-panel video stream player system to an omnidirectional multi-2D-panel video stream provider system, the FoV data of the viewer ([0149, 0152] sending the viewers view direction data from the viewers device to the image layer generator; [0170, 0171] generate second image layers from a second omnidirectional image 406 and transmit the second image layers to the video streaming client 408; Also Figs. 3A, 4B);
receiving, by the omnidirectional multi-2D-panel video stream player system from the omnidirectional multi-2D-panel video stream provider system, modified omnidirectional multi-2D-panel video stream data (Fig. 3A, 3C); 
rendering, by the omnidirectional multi-2D-panel video stream player system, the modified omnidirectional multi-2D-panel video stream data ([0155] FIG. 3B illustrates an example image rendering system 324-1 that comprises an image layer receiver 316, a view direction tracker 326, a display manager 318, image displays 320, etc. Some or all of the components of the image rendering system (324-1); Fig. 4A); 
presenting, by the omnidirectional multi-2D-panel video stream player system, the modified omnidirectional multi-2D-panel video stream data on the display ([0152] establish/determine the viewer's view directions (e.g., for each of the two eyes, etc.) over time in relation to a spatial coordinate system in which omnidirectional video content is to be rendered in the viewer's image rendering device (or display device); generate an overall video stream, etc. The overall video stream may comprise one or more video sub-streams for different image layers in pluralities of image layers representing the omnidirectional images. Different image layers in a plurality of image layers representing each of the omnidirectional images may be encoded with different spatial resolutions and/or different frame rates; provide/transmit the overall video stream via the bidirectional data flow 314 directly or indirectly through intermediate devices, etc.) to a video streaming client, a display device, a storage device, etc.).

Regarding claims 2 and 12,
Ninan discloses:
compressing, by the omnidirectional multi-2D-panel video stream provider system, the omnidirectional multi-2D panel video stream data a video codec ([0070, 0085, 0093, 0097, 0107] encoding; [0036] video codec system; 
decompressing, by the omnidirectional multi-2D-panel video stream player system, the compressed omnidirectional multi-2D panel video stream data before rendering the omnidirectional multi-2D panel video stream data. ([0132, 0150, 0159, 0166,] decoding)

Regarding claims 3 and 13,
Ninan discloses:
receiving, by the omnidirectional multi-2D-panel video stream provider system from the omnidirectional multi-2D-panel video stream player system, a request for omnidirectional multi-2D-panel video stream data; sending, by the omnidirectional multi-2D-panel video stream provider system to the omnidirectional multi-2D-panel video stream player system, the omnidirectional multi-2D- panel video stream data ([0148] the downstream device may request and receive refinement image data from one or more upstream device to provide additional image data). 

Regarding claims 4 and 14,
Ninan discloses:
further comprising modifying, by the omnidirectional multi- 2D-panel video stream provider system, the omnidirectional multi-2D-panel video stream data based on the FoV data of the viewer (Fig, 4A)

Regarding claims 5 and 15,
Ninan discloses:
wherein the FoV data is obtained by one or more sensors configured to track eye or head movement of the viewer ([0029, 0030]), the one or more sensors including one or more cameras ([0130]).

Regarding claims 6 and 16,
Ninan discloses:
wherein the FoV data is obtained by one or more sensors configured to track eye or head movement of the viewer ([0029, 0030]), the one or more sensors including one or more acceleration and gyro sensors attached to a body portion of the viewer ([0026, 0130] wearable display device).

Regarding claims 7 and 17:
	Ninan discloses:
wherein the FoV data is obtained by one or more sensors configured to track eye or head movement of the viewer, the one or more sensors including one or more acceleration and gyro sensors located in a head-mount device worn by the viewer ([0026] Head mounted display (HMD), [0036] helmet mounted).


Regarding claims 8 and 18,
Ninan discloses:
wherein the FoV data include data indicating a current FoV or predicted future FoV of the viewer (Claim 18 - wherein the second view direction of the viewer is predicted and is different from an actual prior view direction tracked by one or more view tracking devices).

Regarding claims 9 and 19,
Ninan discloses:
wherein the receiving the FoV data comprises receiving the FoV data continuously ([0121] Image layers of omnidirectional images (e.g., a sequence of omnidirectional images over a sequence of time points in a time interval, etc.) are dynamically determined/updated based on the view direction data that is available. The one or more upstream devices use the view direction data to determine the viewer's view direction in real time or near-real time, and to determine/update a plurality of image layers (e.g., 200 of FIG. 2A, etc.) for an omnidirectional image that is to be rendered to the viewer at a given time point).

Regarding claims 10 and 20,
Ninan discloses:
wherein the receiving the FoV data comprises receiving the FoV data when an FoV of the viewer has changed or is predicted to change ([0121] Image layers of omnidirectional images (e.g., a sequence of omnidirectional images over a sequence of time points in a time interval, etc.) are dynamically determined/updated based on the view direction data that is available. The one or more upstream devices use the view direction data to determine the viewer's view direction in real time or near-real time; [0169] In block 404, the omnidirectional image processor receives at least a part of view direction tracking data of the viewer collected in real time while the viewer is viewing a first reconstructed omnidirectional image generated from the first plurality of image layers, the view direction data indicating a second view direction of the viewer).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLINE SOMERA whose telephone number is (571)270-0417. The examiner can normally be reached M-F (9:00 am - 5:30 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NATHAN FLYNN can be reached on 571-272-1915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CAROLINE SOMERA
Examiner
Art Unit 2421



/CAROLINE SOMERA/            Examiner, Art Unit 2421                                                                                                                                                                                            
/NATHAN J FLYNN/           Supervisory Patent Examiner, Art Unit 2421